Exhibit 10.20.2

 

CAPITAL ONE FINANCIAL CORPORATION

2004 Stock Incentive Plan

Restricted Stock Award Agreement

 

No. of Shares: <No. of Shares>

 

THIS AGREEMENT, dated the      of                     , 2005 (the “Date of
Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a Delaware corporation
(“Capital One”), and <Name> (“you”), is made pursuant and subject to the
provisions of the Company’s 2004 Stock Incentive Plan (the “Plan”) and all terms
used herein that are defined in the Plan shall have the same meaning given them
in the Plan unless they are otherwise defined herein.

 

WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Capital One Board of Directors (the “Board”) or its
Compensation Committee (the “Committee”) of shares of common stock of Capital
One, .$.01 par value per share (the “Common Stock”), the vesting of which are
subject to continued employment or other conditions;

 

W I T N E S S E T H :

 

1. Grant of Restricted Stock. Pursuant and subject to the terms and conditions
of the Plan, Capital One hereby grants to you <No. of Shares> shares of Common
Stock (the “Restricted Stock”). The Restricted Stock shall vest and become
freely transferable only in accordance with the provisions of this Agreement and
of the Plan.

 

2. Non-Transferability. Subject to the provisions of Section 3 hereof, the
rights represented by the Restricted Stock shall not be assignable or
transferable, or otherwise alienated or hypothecated, under any circumstances.
Any purported or attempted transfer of such shares or such rights shall be null
and void and shall result in the immediate forfeiture and cancellation of the
Restricted Stock.

 

3. Lapse of Restrictions.

 

(a) Vesting. Except as provided in subsections 3(b) and 3(c) below, the
Restricted Stock shall, to the extent not theretofore vested or forfeited as
provided herein, become transferable and the restrictions thereon shall lapse in
full as follows: 25% of the Restricted Stock on the first anniversary of the
Date of Grant; 25% of the Restricted Stock on the second anniversary of the Date
of Grant; and the remaining 50% of the Restricted Stock on the third anniversary
of the Date of Grant.

 

Page 1



--------------------------------------------------------------------------------

(b) Effect of Termination of Employment.

 

(i) Upon your termination of employment with Capital One for any reason other
than death, Disability, or Retirement, all shares of Restricted Stock, to the
extent not theretofore vested as provided herein, shall immediately be
forfeited.

 

(ii) Upon your termination of employment with Capital One as a result of your
death, Disability or Retirement, all of the shares of Restricted Stock shall, to
the extent not previously vested or forfeited as provided herein, immediately
become transferable and all restrictions thereon shall lapse upon such
termination of employment.

 

(c) Vesting Schedule Upon Eligibility for Retirement.

 

(i) Unless otherwise determined by the Committee or the Independent Directors,
as applicable, and to the extent permitted or required by law, the Shares
granted under this Agreement shall become transferable upon the Grantee becoming
eligible for Retirement, as defined in the Plan, only and to the extent
sufficient, if sold at Fair Market Value, as defined in the Plan, on the date of
such eligibility, to provide for the payment of the tax liability caused as a
consequence of such eligibility condition in accordance with applicable tax
laws. It is understood that the remaining portion of the Shares granted under
this Agreement shall continue to vest according to its original schedule.

 

(ii) Notwithstanding any other provision of this Agreement to the contrary,
Capital One will instruct the Plan administrator to withhold and transfer to
Capital One the Restricted Stock that becomes transferable pursuant to the
immediately foregoing paragraph in satisfaction of Grantee’s tax withholding
liability, unless Grantee notifies Capital One of Grantee’s intention to satisfy
such tax withholding obligations in another permissible manner not less than 60
days prior to such eligibility date. Capital One reserves the right to change
this instruction at any time.

 

(d) Effect of Change of Control. If a Change of Control of Capital One occurs,
then all of the shares of Restricted Stock shall, to the extent not previously
vested or forfeited as provided herein, become transferable and all restrictions
thereon shall lapse upon the occurrence of such Change of Control.

 

4. Prohibition of Tax Election. You shall not attempt or purport to elect under
Section 83(b) of the Internal Revenue Code to pay income tax at the time of your
Restricted Stock grant, and any such attempted or purported election shall
result in the immediate forfeiture and cancellation of all Restricted Stock
granted to you under this Agreement.

 

Page 2



--------------------------------------------------------------------------------

5. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board or the Committee and subject to the Board’s right to
amend the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided, that changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.

 

6. Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:

 

  (a) by cash or check payment;

 

  (b) if the Restricted Stock has vested, by instructing the Plan administrator
to sell that number of shares having a Fair Market Value equal to the amount
required to be withheld and to deliver the proceeds thereof to Capital One; or

 

  (c) by such other methods as Capital One may make available from time to time.

 

7. Governing Law. This Agreement shall be governed by federal law and, to the
extent not preempted thereby, by the laws of the Commonwealth of Virginia.

 

8. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

9. Bound by Plan. In consideration of the grant of the Restricted Stock, you
agree that you will comply with such conditions as the Board of Directors and
the Committee may impose on the Restricted Stock and be bound by the terms of
the Plan.

 

10. Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.

 

11. Binding Effect. This Agreement shall be binding upon, enforceable against,
and inure to the benefit of you and your legatees, distributees and personal
representatives, and Capital One and its successors and assigns.

 

Capital One from time to time distributes and makes available to associates a
disclosure document relating to the Plan. You may also contact the HR Help
Center to obtain a copy of the Plan disclosure document and the Plan. You should
carefully read the Plan disclosure document and the Plan. By accepting the
benefits of this Restricted Stock Agreement you acknowledge receipt of the Plan
and the Plan disclosure document and agree to be bound by the terms of this
Agreement and the Plan.

 

IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.

 

CAPITAL ONE FINANCIAL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

[signature]

   

Matthew Schuyler

   

Executive Vice President, Human Resources

 

Page 3